Ctilfillan, C. J.
The cause of action set out in the complaint is for money loaned. There is no evidence whatever, to prove a loan. There was evidence introduced, against defendant’s objection that it was irrelevant, to show that plaintiff, as agent for the Pennsylvania Fire Insurance Company, took defendant’s application for insurance, issued a policy, and paid the premium to the company. There was no evidence of any request, express or implied, by defendant to plaintiff, to pay the premium, though there was some of a subsequent promise to repay it when defendant should receive certain money, and it was not proved that he ever received such money. With the most liberal construction in favor of pleadings in any court, it is not competent, under a complaint, for money loaned, to prove a cause of action for money paid out for defendant, under such circumstances as do not constitute a loan.
Order reversed.